                                                                           I   _-=.·'::.-=.-=.-=.================.:::;-
                                                                           j USDC SDNY

UNITED STATES DISTRICT COURT                                               \ DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              !l ELECTRONICALLY FILED
                                                                           I I

---------------------------------------------------------------X           '            :If:·                            .
ANTHONY HYMAN, individually and on behalf
of the collective,
                                                                                        . ; 'ILED: __11/1 >
                                                                                     ········..,,,.,._,,...
                                                                                                                        ILL
                                                                                                              __________~_.....
                   Plaintiff,                                      ORDER

        -v.-                                                       18 Civ. 5779 (GBD) (GWG)

G&G PELHAM FOOD CORP., et al.,

                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        An entry of a default establishes a defendant's liability, see,~' Bambu Sales, Inc. v.
Ozak Trading Inc., 58 F.3d 849, 854 (2d Cir. 1995), but the plaintiff must still supply adequate
proof of damages, ~, ~ ' Cement and Concrete Workers Dist. Council Welfare Fund, Pension
Fund, Annuity Fund, Educ. and Training Fund and Other Funds v. Metro Found. Contractors
Inc., 699 F.3d 230,234 (2d Cir. 2012); Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d
151,155 (2dCir.1999).

        In response to the Court's Order of August 14, 2019 (Docket# 38), plaintiff has not filed
an affidavit from anyone with personal knowledge of the facts relating to damages - in
particular, facts relating to the amount of plaintiffs salary and his efforts to mitigate damages.
Instead, plaintiff has submitted the affidavit of his attorney, who has no personal knowledge of
these matters and who instead relies on the allegations of the complaint. See Affirmation, filed
Oct. 11, 2019 (Docket# 41), ,i,i 4, 6, 10. Case law, however, makes clear that such an affidavit
is not permissible. See,~, Credit Lyonnais Sec., 183 F.3d at 154-55 (award of damages not
proper where "the court had before it only the allegations in the complaint and the affidavit of
plaintiffs counsel, who did not purport to have personal knowledge of the facts"). Without
adequate proof, the court cannot not award any damages. See Hernandez Gomez v. 4 Runners,
Inc., 769 F. App'x 1, 3 (2d Cir. 2019) (awarding zero damages when plaintiff did not submit "an
inquest memorandum, accompanied by supporting affidavits and exhibits, setting forth proof of
his damages" and merely cited the allegations of the complaint) (internal alteration and citation
omitted).

       Notwithstanding the failure of proof, the Court will give the plaintiff another opportunity
to submit an affidavit on damages. Any such affidavit shall be filed by November 26, 2019.
Any response may be filed 14 days after the filing of the affidavit.

         SO ORDERED.
Dated: November 12, 2019
       New York, New York


                             ABRIEL W. GO          STEIN
                            United States Magistrate Judge

Copy sent to:

G&G Pelham Food Corp.
640 Pelham Parkway
Bronx, New York 10462
